NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 11, 2019* 
                               Decided February 12, 2019 
                                             
                                         Before 
 
                         WILLIAM J. BAUER, Circuit Judge 
                          
                         AMY C. BARRETT, Circuit Judge 
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 

 
No. 18‐1849 
 
MIRANDA D. CHAUDHRY,                             Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District 
                                                 of Illinois, Eastern Division. 
                                                  
      v.                                         No. 1:17‐cv‐04882 
                                                  
AMAZON.COM.DEDC, LLC,                            Ronald A. Guzmán, 
      Defendant‐Appellee.                        Judge. 
 
                                        O R D E R 

        Miranda Chaudhry, who previously worked at an Amazon Fulfillment Center, 
sued her former employer for discrimination, retaliation, and hostile work environment 
under the Americans with Disabilities Act, 42 U. S. C. § 12101 et seq. She asserted that 
after she returned from medical leave, Amazon prevented her from clocking in 
normally, denied her workers’ compensation, hacked her email accounts, and told 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1849                                                                        Page  2 
 
employees about her disability, enabling them to mock her for it. The district court 
granted Amazon’s motion to dismiss, concluding that Chaudhry had not plausibly 
alleged that she is disabled or that she had suffered an adverse employment action; 
further, she described no specific instances of conduct that might constitute 
discrimination, retaliation, or hostile work environment. We affirm the judgment. 
 
       According to her original complaint and two supplemental filings, Chaudhry 
encountered an unidentified white powder from a package with a biohazard label while 
working at the Amazon warehouse. The powder irritated her skin, and she reported to 
the on‐site medical center, where she received cortisone ointment. A month later she 
visited Kenya, became “seriously ill” while there, returned to the U.S. for treatment, and 
went on medical leave. She maintained that her earlier exposure to the white powder 
caused her illness. Chaudhry soon returned to work but quit 20 days later, allegedly 
because of a hostile work environment and her belief that Amazon played a role in 
robbing her home, improperly surveilling her, stealing her identity, and making 
fraudulent purchases with her credit cards. She filed an EEOC charge, then sued 
Amazon under the ADA; before any response, she amended her complaint as a matter 
of right. See FED. R. CIV. P. 15(a).   
 
       The district court granted Amazon’s timely motion for extension of time to 
respond to Chaudhry’s first amended complaint, and later granted Amazon’s motion to 
dismiss it for failure to state a claim. The court gave Chaudhry another opportunity to 
re‐plead. In her second amended complaint Chaudhry alleged that after she returned to 
work, Amazon employees knew about her medical condition—she asserted she was 
diagnosed with “expressive aphasia”—and mocked her for it; she had to sign in to work 
on a notepad for over a week because her ID badge had not been reactivated; and 
Amazon failed to pay her “worker’s compensation.” Chaudhry further alleged that her 
personal email accounts were hacked and that, after she resigned, her house was twice 
burgled; she believed Amazon was to blame. 
 
       On Amazon’s motion, the district court dismissed Chaudhry’s second amended 
complaint with prejudice, again concluding that the complaint did not contain plausible 
allegations that Amazon engaged in disability discrimination. The district court also 
dismissed the workers’ compensation claim, determining that it could not be brought in 
federal court. Chaudhry appeals.   
 
       In assessing Chaudry’s arguments, we have read her brief liberally, but we will 
address only the arguments that can be fairly discerned. Anderson v. Hardman, 241 F.3d 
No. 18‐1849                                                                             Page  3 
 
544, 545 (7th Cir. 2001); see Fed R. App. P. 28(a). Under this standard, Amazon is correct 
that Chaudhry fails to present or support, and therefore has waived, any argument that 
her second amended complaint stated a claim. See Silk v. Bd. of Trustees, Moraine Valley 
Cmty. Coll., Dist. No. 524, 795 F.3d 698, 709 (7th Cir. 2015). In Chaudhry’s “Statement of 
the Case” and “Statement of the Facts” sections, she vaguely describes some 
proceedings related to the second motion to dismiss, and in the “Argument” section, 
she cuts and pastes (without attribution) three large sections from two Wikipedia 
articles: one describing diversity jurisdiction, one discussing motions to dismiss and 
their history, and another describing summary judgment. But she never attempts to 
explain why the district court was wrong to conclude that her complaint did not state a 
valid claim, nor does she make any argument for why we should conclude otherwise. 
This is a fatal flaw: ʺwe are not in the business of formulating arguments for the 
parties.ʺ Hall v. Flannery, 840 F.3d 922, 927 (7th Cir. 2016). 
 
         Chaudhry does raise one argument we can understand: she asserts that the 
district court improperly granted Amazon’s request for an extension of time to respond 
to her first amended complaint. She contends that the court was wrong to grant the 
extension because Amazon waited too long to ask for it and because the court did not 
hold a hearing on the request before granting it.   
 
         Chaudhry’s argument is frivolous. Amazon made a routine request for an 
extension of time to file a responsive pleading and did so a week before the filing 
deadline. Amazon explained that its recently retained counsel needed time to research 
the issues before responding. The decision to grant the motion was well within the 
district court’s “considerable” and “broad” discretion to manage its docket how it sees 
fit. See Keeton v. Morningstar, Inc., 667 F.3d 877, 884 (7th Cir. 2012); A. Bauer Mech., Inc. 
v. Joint Arbitration Bd. of Plumbing Contractorsʹ Assʹn & Chicago Journeymen Plumbersʹ 
Local Union 130, U.A., 562 F.3d 784, 790 (7th Cir. 2009). 
          
                                                                                   AFFIRMED